DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on March 23, 2018 does not fully comply with the requirements of 37 CFR 1.98(b) because:  
MPEP 609.04(a) I - IDS requiring month and year 
The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue.
Items 2 and 3 on the IDS include only a year of publication. Appropriate correction is required.
Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8, 13, 15 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 11,270,201 to Sridharan et al.
As concerns claim 1, a system for providing an enterprise-specific neural network model to a client device, comprising: 
at least one computing device (col. 4, lines 5-17); and 
program instructions executable in the at least one computing device that, when executed by the at least one computing device, cause the at least one computing device to: 
create a training environment (col. 29, lines 25-37-machine learning, train a neural network) for training a neural network using enterprise data (col. 1, line 29-input data; “enterprise” is just a label for the data) authorized by a client device (col. 51, line 15-16-client, consumer devices), the training environment being accessible by a locator (col. 50, lines 21-30-identifier of a node, network addresses); 
cause the client device to send the enterprise data (Fig. 18, 1802-training dataset; col. 36, line 24-25-specific nodes transmitting information; col. 39, line 27-input data) to the training environment; 
cause the training environment to create a model (col. 28, lines-61-62-model using a training data set; col. 51, lines 15-20-data model) for performing a text classification (col. 1, line 22-modeling classification; col. 28, lines 35-39-translate text, text to speech) based on providing the enterprise data to an input (col. 28, lines-61-66-model using a training data set, adjusting the weights) associated with the training environment; and send the model (col. 28, lines 61-62-model a problem; col. 30, lines 25-26-output propagated to nodes; col. 30, line 55-deploying; col. 34, lines 2-4-trained neural network can then be deployed) to the client device. 
As concerns claim 6, the system of claim 1, wherein the enterprise data is client data stored in a data store (Fig. 18, 1802-training dataset) associated with the client device.  

As concerns claim 8, a computer-implemented method for providing an enterprise-specific neural network model to a client device, comprising:
 creating, by a computing device (col. 4, lines 5-17), a training environment for training a neural network (col. 29, lines 25-37-machine learning, train a neural network; col. 39, lines 35-40-TensorFlow framework; Fig. 21A-2106-TensorFlow) using enterprise data (col. 1, line 29-input data; “enterprise” is just a label for the data) authorized by a client device, the training environment being accessible by a locator (col. 50, lines 21-30-identifier of a node, network addresses); 
causing, by the computing device, the client device to send the enterprise data (Fig. 18, 1802-training dataset) to the training environment (Fig. 18, 1802-training dataset; col. 36, line 24-25-specific nodes transmitting information); 
causing, by the computing device, the training environment to create a model (col. 28, lines-61-62-model using a training data set; col. 51, lines 15-20-data model) for performing a text classification (col. 1, line 22-modeling classification; col. 28, lines 35-39-translate text, text to speech) based at least in part on providing the enterprise data to an input (col. 28, lines-61-66-model using a training data set, adjusting the weights) associated with the training environment; and 
sending (col. 28, lines 61-62-model a problem; col. 30, lines 25-26-output propagated to nodes; col. 30, line 55-deploying; col. 34, lines 2-4-trained neural network can then be deployed), by the computing device, the model to the client device.  
As concerns claims 13 and 19, the invention of claims 8 and 15, wherein the enterprise data is client data stored in a data store (124 storage device; 1802 training data-stored Fig. 18; “associated with” is a broad linking term) associated with the client device.  

As concerns claim 15, a non-transitory computer-readable medium for providing an enterprise-specific neural network model to a client device embodying program instructions executable in a computing device that, when executed, causes the computing device to: 
create a training environment for training a neural network (col. 29, lines 25-37-machine learning, train a neural network) using enterprise data authorized by a client device, the training environment being accessible by a locator (col. 50, lines 21-30-identifier of a node, network addresses); 
cause the client device to send the enterprise data to the training environment (Fig. 18, 1802-training dataset; col. 36, line 24-25-specific nodes transmitting information; col. 39, line 27-input data); 
cause the training environment to create a model (col. 28, lines-61-62-model using a training data set; col. 51, lines 15-20-data model) for performing a text classification (col. 1, line 22-modeling classification; col. 28, lines 35-39-translate text, text to speech) based at least in part on providing the enterprise data to an input (col. 28, lines-61-66-model using a training data set, adjusting the weights) associated with the training environment; and 
send the model to the client device (col. 28, lines 61-62-model a problem; col. 30, lines 25-26-output propagated to nodes; col. 30, line 55-deploying; col. 34, lines 2-4-trained neural network can then be deployed).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 11,270,201 to Sridharan et al. in view of U.S. Patent Application Publication 2019/0253519 to Milosevic et al.     
Sridharan et al. ‘201 do not disclose:
As concerns claims 5 and 12, the invention of claims 1 and 8, wherein sending the model to the client device comprises: causing a push notification to be sent to the client device.  
	Milosevic et al. ‘519 teach:
As concerns claims 5 and 12, the invention of claims 1 and 8, wherein sending the model to the client device comprises: causing a push notification (0059; 0060-push notification to client) to be sent to the client device.  
	It would have been obvious to one of ordinary in the art before the effective filing date of the invention to provide the system of Sridharan et al. ‘201, with the ability to provide users with pertinent information at appropriate times. 

Allowable Subject Matter
Claims 2-4, 7, 9-11, 14, 16-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As concerns 7, Sridharan et al. ‘201 disclose a topology (Fig. 23-2305-retrieve network topology information; Fig. 18-1808-trained neural network) and weights (fig. 20A-2004-weights) extractable using a basic neural network subroutines (BNNS) library (col. 56, lines 55-56-scaling library; runtime library; col. 29, line 42-library). Sridharan et al. ‘201 does not disclose the topology relating at least one input node to at least one output node, the weights representing knowledge gained through training the neural network; wherein the text classification comprises applying one or more emails to the at least one input node, the text classification outputting to the at least one output node; and wherein the at least one output node represents a sentiment of the email.  
As concerns claims 10 and 17, Sridharan et al. ‘201 disclose a hypervisor (3696). However they do not disclose the specific functional limitations as claimed in detail. 
As concerns claims 2, 9 and 16, Sridharan et al. ‘201 do not disclose authenticating and certificate creation as claimed in detail. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPGPub 2020/0394564 disclose a text classifier; USPGPub 2020/0293720 disclose a trained text classification model.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063. The examiner can normally be reached 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN B WALSH/Primary Examiner, Art Unit 2451